Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to for the same reason set forth in paragraph 3 of the action mailed 06 April 2021.

Claims 1-3 and 11 are rejected under 35 USC 103 for the same reasons set forth in paragraphs 6-8 of the action mailed 06 April 2021.

Applicant's arguments have been fully considered.
Applicant’s amendment has overcome the objection to claim 1 for “plate plate”.
Applicant’s amendment has overcome the rejection under 35 USC 112b for “construction” material.
Applicant argues that the objected-to subject matter of claim 3 needs no further illustration.  In particular, Applicant argues that edges C and E are visible in figure 3.  However, figure 3 does not show that edges C and E are rabbeted, nor that a rotation step occurs.  It would be simple to illustrate a panel with 4 rabbetted edges, and also simple to illustrate the rotation relative to the tool by showing the panel with a rotation arrow on it and a rabbet on a side not facing the tool.
In regard to the prior art rejection, at the end of page 6 of the remarks, Applicant discusses the vertical wire 90 of Hwang.  However, this is not the embodiment of 
Applicant then argues, at the bottom of page 7, that the structure of Hwang would require substantial redesign of all the various components to provide the movement of Johnson.  On the contrary, Hwang would not need to be structurally modified at all.  Hwang is already capable of moving the horizontal wire 90’ beyond the edge of the workpiece via tracks, and as described on lines 47-51 of column 5.  Again, Hwang is not being structurally modified: the only change is to Hwang’s method, to incorporate the transverse cut-off step taught by Johnson’s wire cutting device.
On page 8, Applicant argues that the cited references to do not recognize the advantageous results achieved by the current device.  Applicant’s argument is not convincing, as Johnson clearly teaches the advantages of using a wire to cut both in the direction of workpiece motion, and also transversely thereto, in order to cut off 2,4,6,8 etc. workpieces.
If Applicant would like to float any possible claim amendments, they are welcome to call the Examiner any time.

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KENNETH E PETERSON/Primary Examiner, Art Unit 3724